Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 13-16, and 30-35 are rejected under 35 U.S.C. 103 as being unpatentable over Ohigashi et al. (US 2013/0105200 A1, hereinafter referred to as Ohigashi '200) in view of Chen (US 2011/0253434 A1) and Ingram (WO 2017/103823 A1 using US 2020/0307123 A1).
Regarding Claims 1, 5-6, 14-16, and 30-35, Ohigashi ‘200 discloses a prepreg comprising reinforcing fabric 1, first resin layer 2 (i.e. outer resin formulation), second resin layer 3 (i.e. curable bottom base resin formulation), and carrier layers 4a and 4b, where the carrier layers may be release paper (paras 0022, 0026, 0028, 0124). The first resin layer comprises epoxy (para 0033), silica (i.e. toughening agent) (para 0072), urea resin (i.e. curing agent) (para 0086), and other curing agent(s) (i.e. hardeners) (para 0069). Ohigashi ‘200 discloses the second resin layer may comprise all the same components as the first resin layer, (i.e. epoxy resin, silica toughener, urea curing agent, and other curing agent/hardener), as long as the content of the components and/or the molecular weight of the resin is different from the first resin layer, so as to have different characteristics from those of the first resin layer (para 0095-0096). 
Specifically, Ohigashi ‘200 discloses that the composition of the first resin layer has a melt viscosity in a range of 1,000 to 50,000 Pa s (para 0090) while the composition of the second resin layer has a melt viscosity in a range of 50 to 5,000 Pa s (para 0118). In light of this difference in melt viscosity, it would have been obvious to produce the prepreg wherein the composition of the first resin layer had a viscosity 10% more viscous than the composition of second resin layer.
Ohigashi ‘200 does not disclose the first or second resin layers comprising an accelerator.
Chen discloses an epoxy resin for a printed circuit board (PCB). Chin discloses DICY is often used in epoxy resin compositions because it can improve the properties of the laminate for PCB such as tenacity and processability and it improves the reactivity of epoxy resin (para 0012).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Ohigashi ‘200 to incorporate the teachings of Chen, and produce the prepreg wherein the first and second resin layers further comprise DICY (i.e. accelerator). Doing so would improve the properties of the laminate for PCB such as tenacity and processability and improve the reactivity of the epoxy resin.
Ohigashi ‘200 in view of Chen does not disclose the surface veil as presently claimed.
Ingram discloses a veil which can be incorporated into a prepreg to reduce fiber splitting (abstract), maintain resin distribution, improve processing, and reduce cost as well as smooth out the surface (i.e. Class-A surface) and minimize surface defects that force rework of the surface (para 0019). Ingram discloses the veil comprises polyester, aramid, glass, or carbon fiber material, which may be short chopped fibers (para 0028), and the veil has an areal weight of 1-100 g/m2 (para 0020). The reference also discloses that the veil can be located in a single or multiple surfaces within the ply stack (paras 0020, 0034).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Ohigashi ‘200 in view of Chen to incorporate the teachings of Ingram to produce the prepreg further comprising the veil of Ingram, comprising polyester, aramid, glass, or carbon short chopped fibers and having an areal weight of 1-100 g/m2. It would be obvious to position the surface veil on any surface within the ply stack of the prepreg, including those described in Claims 34 and 35. Incorporating said veil into the prepreg would  reduce fiber splitting, maintain resin distribution, improve processing, and reduce cost as well as smooth out the surface (i.e. achieving a Class-A surface) and minimize surface defects that force rework of the surface.
Regarding Claim 2, Ohigashi ‘200 in view of Chen and Ingram discloses all the limitations of the present invention according to Claim 1 above. Ohigashi ‘200 further discloses the reinforcing fabric 1 comprises glass fiber or organic fiber (para 0028).
Regarding Claim 3, Ohigashi ‘200 in view of Chen and Ingram discloses all the limitations of the present invention according to Claim 1 above. Ohigashi ‘200 further discloses the reinforcing fabric 1 comprises woven fabric (para 0028).
Regarding Claim 4, given that the claim only further limits an optional alternative embodiment, the claim is considered met by the prior art.
Regarding Claim 13, Ohigashi ‘200 in view of Chen and Ingram discloses all the limitations of the present invention according to Claim 1 above. Ohigashi ‘200 further discloses the epoxy resin may be a bisphenol A resin (para 0062).
Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ohigashi '200 in view of Chen and Ingram as applied to claim 6 above, and further in view of Ichinose et al. (US 2009/0131622 A1).
Regarding Claims 7-9, Ohigashi ‘200 in view of Chen and Ingram discloses all the limitations of the present invention according to Claim 6 above. Ohigashi ‘200  discloses combination of difunctional epoxy resins (para 0062). Ohigashi ‘200 in view of Chen does not disclose the EEW of the epoxy resin.
Ichinose discloses resin composition for a prepreg for a printed wiring board (para 0165). Ichinose discloses aromatic difunctional epoxy resin having an EEW of 135 to 500 g/eq yield resin compositions with superior curability (para 0059).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Ohigashi ‘200 in view of Chen and Ingram to incorporate the teachings of Ichinose, and produce the prepreg wherein the epoxy resins of the first and second resin layers have an EEW of 135 to 500 g/eq. Doing so would yield resin compositions with superior curability.
Regarding Claim 10, Ohigashi ‘200 in view of Chen, Ingram, and Ichinose discloses all the limitations of the present invention according to Claim 9 above.
Ichinose further discloses that difunctional bisphenol A or bisphenol F epoxy resin having the EEW of 135 to 50 g/eq yields cured product exhibiting excellent mechanical strength (para 0059).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to further modify Ohigashi ‘200 in view of Chen and Ingram to further incorporate the teachings of Ichinose, and produce the prepreg wherein the epoxy resins of the first and second resin layers comprise difunctional bisphenol A or bisphenol F epoxy resin having the EEW of 135 to 500 g/eq. Doing so would yield cured product exhibiting excellent mechanical strength.
Regarding Claims 11 and 12, given that the claims only further limit optional alternative embodiments, the claims are considered met by the prior art.
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ohigashi '200 in view of Chen and Ingram as applied to claim 1 above, and further in view of Arai et al. (WO 2012/135754 A1).
Regarding Claims 17-19, Ohigashi ‘200 in view of Chen and Ingram discloses all the limitations of the present invention according to Claim 1 above. Ohigashi ‘200 in view of Chen does not disclose the weight of the reinforcing fabric.
Arai discloses a fiber reinforced prepreg comprising glass fibers (pg 3, line 31) and epoxy resin (pg 4, line 11). Arai discloses the weight of the reinforcing fibers per unit area is preferably between 100 and 300 g/m2, in order to minimize complexity of the composite and to maintain draping properties (pg 17, lines 7-11).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Ohigashi ‘200 in view of Chen and Ingram to incorporate the teachings of Arai, and produce the prepreg wherein the reinforcing fabric has a weight per unit area of between 100 and 300 g/m2. Doing so would minimize complexity of the composite and maintain draping properties.
Claims 1-6, 13-15, and 30-35 are rejected under 35 U.S.C. 103 as being unpatentable over Ohigashi '200 in view of Ohigashi et al. (US 2011/0014453, hereinafter referred to as Ohigashi '453), Harrington (US 2015/0299407) and Ingram.
 Regarding Claims 1, 5-6, 14-15, and 30-35, Ohigashi ‘200 discloses a prepreg comprising reinforcing fabric 1, first resin layer 2 (i.e. curable bottom base resin formulation), second resin layer 3 (i.e. outer resin formulation), and carrier layers 4a and 4b, where the carrier layers may be release paper (paras 0022, 0026, 0028, 0124). The first resin layer comprises epoxy (para 0033), silica (i.e. toughening agent) (para 0072), urea resin (i.e. curing agent) (para 0086), and other curing agent(s) (i.e. hardeners) (para 0069). Ohigashi ‘200 discloses the second resin layer may comprise all the same components as the first resin layer, (i.e. epoxy resin, silica toughener, urea curing agent, and other curing agent/hardener), as long as the content of the components and/or the molecular weight of the resin is different from the first resin layer, so as to have different characteristics from those of the first resin layer (para 0095-0096). The first resin layer has an epoxy having a weight average molecular weight of 300-20000 (para 0066).
Ohigashi ‘200 does not explicitly disclose the epoxy resin of the outer resin formulation being 10% more viscous than the epoxy resin of the curable bottom base resin formulation.
Ohigashi ‘453 discloses prepreg comprising epoxy having molecular weight of less than 1500 in order to provide enhanced heat resistance and enhanced resistance to thermal decomposition, and improved film-forming ability (para 0022).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present invention modify Ohigashi ‘200 to incorporate the teachings of Ohigashi ‘453 and use the epoxy of Ohigashi ‘453 as the epoxy in the second resin layer 3 or curable bottom base resin formulation of Ohigashi ‘200 in order to produce resin layer with enhanced heat resistance, enhanced resistance to thermal decomposition, and improved film-forming ability.
Given the relationship between viscosity and molecular weight, i.e. as molecular weight increases, viscosity increases, it is clear that the epoxy of the outer resin layer formulation of Ohigashi ‘200 in view of Ohigashi ‘453 which has weight average molecular weight of, for instance, 20,000, would necessarily be at least 10% more viscous than the epoxy of the curable bottom base resin formulation, which has a weight average molecular weight of 1500 or less.
Ohigashi ‘200 in view of Ohigashi ‘453 does not disclose the first resin layer and the second resin layer comprising accelerator.
Harrington discloses epoxy composition comprising urea based curing agent, a hardener, and an accelerator to produce composition with rapid cure time and high glass transition temperature (paras 0037, 0043).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present invention to modify Ohigashi ‘200 in view of Ohigashi ‘453 to incorporate the teachings of Harrington and use accelerator in addition to the urea based curing agent and hardener in the first and second resin layers of Ohigashi ‘200 in view of Ohigashi ‘453 in order to produce resin layers with rapid cure times and high glass transition temperature.
Ohigashi ‘200 in view of Ohigashi ‘453 and Harrington does not disclose the surface veil as presently claimed.
Ingram discloses a veil which can be incorporated into a prepreg to reduce fiber splitting (abstract), maintain resin distribution, improve processing, and reduce cost as well as smooth out the surface (i.e. Class-A surface) and minimize surface defects that force rework of the surface (para 0019). Ingram discloses the veil comprises polyester, aramid, glass, or carbon fiber material, which may be short chopped fibers (para 0028), and the veil has an areal weight of 1-100 g/m2 (para 0020). The reference also discloses that the veil can be located in a single or multiple surfaces within the ply stack (paras 0020, 0034).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Ohigashi ‘200 in view of Ohigashi ‘453 and Harrington to incorporate the teachings of Ingram to produce the prepreg further comprising the veil of Ingram, comprising polyester, aramid, glass, or carbon short chopped fibers and having an areal weight of 1-100 g/m2. It would be obvious to position the surface veil on any surface within the ply stack of the prepreg, including those described in Claims 34 and 35. Incorporating said veil into the prepreg would  reduce fiber splitting, maintain resin distribution, improve processing, and reduce cost as well as smooth out the surface (i.e. achieving a Class-A surface) and minimize surface defects that force rework of the surface.
Regarding Claim 2, Ohigashi ‘200 in view of Ohigashi ‘453, Harrington, and Ingram discloses all the limitations of the present invention according to Claim 1 above. Ohigashi ‘200 further discloses the reinforcing fabric 1 comprises glass fiber or organic fiber (para 0028).
Regarding Claim 3, Ohigashi ‘200 in view of Ohigashi ‘453, Harrington, and Ingram discloses all the limitations of the present invention according to Claim 1 above. Ohigashi ‘200 further discloses the reinforcing fabric 1 comprises woven fabric (para 0028).
Regarding Claim 4, given that the claim only further limits an optional alternative embodiment, the claim is considered met by the prior art.
Regarding Claim 13, Ohigashi ‘200 in view of Ohigashi ‘453, Harrington, and Ingram discloses all the limitations of the present invention according to Claim 1 above. Ohigashi ‘200 further discloses the epoxy resin may be a bisphenol A resin (para 0062).
Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ohigashi ‘200 in view of Ohigashi ‘453, Harrington, and Ingram  as applied to claim 6 above, and further in view of Ichinose et al. (US 2009/0131622 A1).
Regarding Claims 7-9, Ohigashi ‘200 in view of Ohigashi ‘453, Harrington, and Ingram discloses all the limitations of the present invention according to Claim 6 above. Ohigashi ‘200  discloses combination of difunctional epoxy resins (para 0062). Ohigashi ‘200 in view of Ohigashi ‘453, Harrington, and Ingram does not disclose the EEW of the epoxy resin.
Ichinose discloses resin composition for a prepreg for a printed wiring board (para 0165). Ichinose discloses aromatic difunctional epoxy resin having an EEW of 135 to 500 g/eq yield resin compositions with superior curability (para 0059).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Ohigashi ‘200 in view of Ohigashi ‘453, Harrington, and Ingram to incorporate the teachings of Ichinose, and produce the prepreg wherein the epoxy resins of the first and second resin layers have an EEW of 135 to 500 g/eq. Doing so would yield resin compositions with superior curability.
Regarding Claim 10, Ohigashi ‘200 in view of Ohigashi ‘453, Harrington, Ingram, and Ichinose discloses all the limitations of the present invention according to Claim 9 above.
Ichinose further discloses that difunctional bisphenol A or bisphenol F epoxy resin having the EEW of 135 to 50 g/eq yields cured product exhibiting excellent mechanical strength (para 0059).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to further modify Ohigashi ‘200 in view of Ohigashi ‘453, Harrington, and Ingram to further incorporate the teachings of Ichinose, and produce the prepreg wherein the epoxy resins of the first and second resin layers comprise difunctional bisphenol A or bisphenol F epoxy resin having the EEW of 135 to 500 g/eq. Doing so would yield cured product exhibiting excellent mechanical strength.
Regarding Claims 11 and 12, given that the claims only further limit optional alternative embodiments, the claims are considered met by the prior art.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ohigashi ‘200 in view of Ohigashi ‘453, Harrington, and Ingram  as applied to claim 1 above, and further in view of Chen.
Regarding Claim 16, Ohigashi ‘200 in view of Ohigashi ‘453, Harrington, and Ingram discloses all the limitations of the present invention according to Claim 1 above. Ohigashi ‘200 in view of Ohigashi ‘453, Harrington, and Ingram does not disclose the accelerator comprising dicyanopolyamide (DICY).
Chen discloses an epoxy resin for a printed circuit board (PCB). Chin discloses DICY is often used in epoxy resin compositions because it can improve the properties of the laminate for PCB such as tenacity and processability and it improves the reactivity of epoxy resin (para 0012).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Ohigashi ‘200 in view of Ohigashi ‘453, Harrington, and Ingram to incorporate the teachings of Chen, and produce the prepreg wherein the first and second resin layers comprise DICY (i.e. accelerator). Doing so would improve the properties of the laminate for PCB such as tenacity and processability and improve the reactivity of the epoxy resin.
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ohigashi ‘200 in view of Ohigashi ‘453, Harrington, and Ingram  as applied to claim 1 above, and further in view of Arai et al. (WO 2012/135754 A1).
Regarding Claims 17-19, Ohigashi ‘200 in view of Ohigashi ‘453, Harrington, and Ingram discloses all the limitations of the present invention according to Claim 1 above. Ohigashi ‘200 in view of Ohigashi ‘453, Harrington, and Ingram does not disclose the weight of the reinforcing fabric.
Arai discloses a fiber reinforced prepreg comprising glass fibers (pg 3, line 31) and epoxy resin (pg 4, line 11). Arai discloses the weight of the reinforcing fibers per unit area is preferably between 100 and 300 g/m2, in order to minimize complexity of the composite and to maintain draping properties (pg 17, lines 7-11).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Ohigashi ‘200 in view of Ohigashi ‘453, Harrington, and Ingram to incorporate the teachings of Arai, and produce the prepreg wherein the reinforcing fabric has a weight per unit area of between 100 and 300 g/m2. Doing so would minimize complexity of the composite and maintain draping properties.
Response to Arguments
In light of applicant’s amendments filed 09/09/2022, the Claim Objections of record are withdrawn.
In light of Applicant’s amendments files 09/09/2022, the 35 USC 103 rejections of record are withdrawn. New grounds of rejection are set forth above.
Applicant's arguments filed 09/09/2022 have been fully considered but they are not persuasive.
Applicant argues that Ohigashi ‘200 teaches away from the use of a surface veil, because Ohigashi ‘200 discusses the desire to have a smaller thinner wiring board. Applicant argues that the addition of a surface veil to Ohigashi ‘200 would not be obvious because it would unnecessarily increase the size and thickness of the wiring board.
However, as shown above, Ingram discloses a surface veil would  reduce fiber splitting, maintain resin distribution, improve processing, and reduce cost as well as smooth out the surface (i.e. achieving a Class-A surface) and minimize surface defects that force rework of the surface. While a surface veil would increase the thickness of the wiring board of Ohigashi ‘200, examiner maintains that the advantages discloses by Ingram would still render it obvious to produce the wiring board of Ohigashi ‘200 further comprising the surface veil of Ingram. It is noted that one of ordinary skill in the art may be motivated to pursue the desirable properties taught by one reference, even if that means foregoing the benefit taught by another reference. In re Urbanski, 809 F.3d 1237, 1244 (Fed. Cir. 2016).
Applicant argues that a person having ordinary skill in the art would not have added a surface veil at increased cost and manufacturing complexity without recognition of the problems identified by the inventors.
However, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed.Cir. 2006); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662,1685 (Fed. Cir. 2005); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991). Give that there is motivation to use the surface veil of Ingram in Ohigashi ‘200, the combination is proper.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Price et al. (US 2011/0159746 A1) discloses a coated sheet material, which can be a veil and can be used in conjunction with prepregs to provide lightning strike protection, bulk conductivity, and toughness (abstract). The sheet material may comprise nonwoven carbon fibers impregnated with a resin (paras 0009-0010). The coated sheet material has an areal weight of less than 50 g/m2 (para 0013). Price also discloses the coated sheet material may be used on the surface of a prepreg or between layers of a prepreg.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BETHANY M MILLER/Examiner, Art Unit 1787  

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787